  Case 8:19-cv-02455-WFJ-JSS Document 1 Filed 10/03/19 Page 1 of 4 PageID 1



UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA


 VICTORIA MANCHA,

                                 Plaintiff,                   Docket No. 8:19-cv-2455

        - against -                                           JURY TRIAL DEMANDED

 GRAY TELEVISION, INC.

                                 Defendant.


                                          COMPLAINT

       Plaintiff Victoria Mancha (“Mancha” or “Plaintiff”) by and through her undersigned

counsel, as and for her Complaint against Defendant Gray Television, Inc. (“Gray Television” or

“Defendant”) hereby alleges as follows:

                                  NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted video of a Meteotsunomi on Sanibel Island, Florida, owned and registered by

Mancha. Accordingly, Mancha seeks monetary relief under the Copyright Act of the United

States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      This Court has personal jurisdiction over Defendant because Defendant reside

and/or transacts business in Florida.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).
  Case 8:19-cv-02455-WFJ-JSS Document 1 Filed 10/03/19 Page 2 of 4 PageID 2



                                             PARTIES

       5.        Mancha has a usual place of business at 3761 McGregor Blvd. Fort Myers,

Florida 33901.

       6.        Upon information and belief, Gray Television is a domestic business corporation

duly organized and existing under the laws of the state of Georgia with a place of business at

1477 10th Street, Sarasota, Florida 34236. Upon information and belief, Gray Television is

registered with the Florida Division of Corporations do business in Florida. At all times material,

hereto, Gray Television has owned and operated a website at the URL: www.MySunCoast.com

(the “Website”).

                                    STATEMENT OF FACTS

       A.        Background and Plaintiff’s Ownership of the Video

       7.        Mancha took video of a Meteotsunomi on Sanibel Island, Florida (the “Video”).

       8.        Mancha is the author of the Video and has at all times been the sole owner of all

right, title and interest in and to the Video, including the copyright thereto.

       10.       The Video was registered with the United States Copyright Office and was given

registration number PA 2-172-753

       B.        Defendant’s Infringing Activities

11.    Gray Television ran an article on the Website entitled VIDEO: FL Meteotsunami pushes

wave of water into homes along Sanibel Island. See:

https://www.mysuncoast.com/2018/12/21/video-meteotsunami-pushes-wave-water-into-homes-

along-sanibel-island/. The article featured the Video. Screenshots of the Video on the article are

attached hereto as Exhibit A.
  Case 8:19-cv-02455-WFJ-JSS Document 1 Filed 10/03/19 Page 3 of 4 PageID 3



          12.    Gray Television did not license the Video from Plaintiff for its article, nor did

Gray Television have Plaintiff’s permission or consent to publish the Video on its Website.

                                CLAIM FOR RELIEF
                  (COPYRIGHT INFRINGEMENT AGAINST GRAY TELEVISION)
                                (17 U.S.C. §§ 106, 501)


          14.    Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-12 above.

          15.    Gray Television infringed Plaintiff’s copyright in the Video by reproducing and

publicly displaying the Video on the Website. Gray Television is not, and has never been,

licensed or otherwise authorized to reproduce, publically display, distribute and/or use the Video.

          16.    The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          17.    Upon information and belief, the foregoing acts of infringement by Gray

Television have been willful, intentional, and purposeful, in disregard of and indifference to

Plaintiff’s rights.

          18.    As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

    19.    Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

          infringed for Defendant’s willful infringement of the Video, pursuant to 17 U.S.C.

          § 504(c).

    20.     Plaintiff further is entitled to her attorney’s fees and full costs pursuant to 17 U.S.C. §

          505.
  Case 8:19-cv-02455-WFJ-JSS Document 1 Filed 10/03/19 Page 4 of 4 PageID 4



                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.     That Defendant Gray Television be adjudged to have infringed upon Plaintiff’s

              copyrights in the Video in violation of 17 U.S.C §§ 106 and 501;

       2.     Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s profits,

              gains or advantages of any kind attributable to Defendant’s infringement of

              Plaintiff’s Video; or b) alternatively, statutory damages of up to $150,000 per

              copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       4.     That Plaintiff be awarded her costs, expenses and attorneys’ fees pursuant to

              17 U.S.C. § 505;

       5.     That Plaintiff be awarded pre-judgment interest; and

       6.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).


Dated: Valley Stream, New York
       October 3, 2019
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                                 Richard P. Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, New York 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                        Attorneys for Plaintiff Victoria Mancha
